Citation Nr: 0842039	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  01-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than October 5, 
1995 for the grant of service connection for subclavian seal 
syndrome. 
 
2.  Entitlement to an initial evaluation in excess of 10 
percent for subclavian seal syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This appeal originally came before the Department of Veterans 
Affairs (VA) Board of Veterans Appeals (Board) from a June 
2000 rating action of the VA Regional Office (RO) in Detroit, 
Michigan that granted service connection for subclavian seal 
syndrome and assigned an initial 10 percent rating effective 
from the date of service connection on October 5, 1995.  The 
veteran appealed the effective date of the grant of service 
connection as well as the initial 10 percent rating assigned.

By decision of July 2001, the Board denied an earlier 
effective date for the grant of service connection for 
subclavian seal syndrome, as well as an initial rating in 
excess of 10 percent for the disorder.  The veteran appealed 
those denials to the United States Court of Appeals for 
Veterans Claims (Court).  By a June 2003 Order, the Court 
vacated the Board's July 2001 decision, and remanded the 
matter to the Board for compliance with the instructions 
contained therein.  The VA Secretary appealed the Court's 
June 2003 Order to the U.S. Court of Appeals for the Federal 
Circuit which vacated the Court's Order in May 2004 and 
remanded the matter to the Court for further proceedings 
consistent with its decision in Conway v. Principi, 353 F. 3d 
1369 (Fed. Cir. 2004).  In an August 2004 Order, the Court 
again vacated the Board's July 2001 decision and remanded the 
matter to the Board for readjudication.  By November 2004 
Order, the Court granted the VA Secretary's motion for 
reconsideration and stayed the proceedings pending the 
outcome of the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court once again 
vacated the Board's July 2001 decision by Order dated in July 
2006 and remanded the matter to the Board for further 
proceedings consistent therewith.

The Board remanded the claims for further development in a 
decision dated in April 2007.  The appeal has been returned 
to the Board for appropriate disposition.

Following review of the record the issue of entitlement to an 
initial evaluation in excess of 10 percent for subclavian 
seal syndrome is addressed in the REMAND portion of the 
decision below and is once again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record does not contain evidence of a claim pertaining to 
service connection for subclavian steal syndrome prior to 
October 5, 1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 5, 
1995 for the award of service connection for subclavian steal 
syndrome have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than October 5, 1995 for service connection for 
subclavian seal syndrome.  He asserts that he experienced 
constant or recurring symptoms of the disorder, including 
hearing loss, tinnitus, vertigo, dizziness after a rocket 
exploded near him in Vietnam combat service for which he was 
treated in service.  He maintains that although the condition 
was undiagnosed until 1995, he should be granted an effective 
date for such as of his 1970 separation from service. 

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. See Vazquez-Flores v. Peake, 33 Vet.App. 27 
(2008).  

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim of an earlier 
effective date for subclavian steal syndrome.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may be cured by fully compliant notice followed by 
readjudication of the claim. See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision as to the issue under 
consideration by a letter sent to the appellant in April 2007 
that fully addressed all notice elements.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because actions taken by VA 
after providing effective notice essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claim and given ample time to 
respond, but the AOJ also readjudicated the claim in a 
supplemental statement of the case issued in July 2008 after 
adequate notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal as the timing error does not affect the essential 
fairness of the adjudication.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim.  The whole of the evidence has been 
carefully considered, including extensive VA clinical records 
that are associated with the claims folder.  The case was 
remanded for further development in April 2007.  Neither the 
appellant nor his representative contends that there is 
outstanding evidence that has not been considered in this 
regard.  The Board thus finds that further assistance from VA 
would not aid the veteran in substantiating the claim, and 
that VA does not have a duty to assist that is unmet with 
respect to the issue on appeal. See 38 U.S.C.A. § 5103A (a) 
(2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The claim is ready to be considered on the merits. 

Law and Regulations

Absent a finding of clear and unmistakable error, the 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.400 (2008).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (2008).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. 38 C.F.R. 
§ 3.157 (2008).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2008).  A 
claim, whether "formal" or "informal," must be in writing in 
order to be considered a claim or application for benefits. 
See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  
Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 
& Supp. 2008). Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid. See Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal 
claim is any communication indicating intent to apply for one 
or more benefits, and must identify the benefit sought. 38 
C.F.R. § 3.155(a) (2008).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date and pointed out that the applicable statutory and 
regulatory provisions, properly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for benefits and then to all other evidence of record to 
determine the "earliest date as of which," disability is 
ascertainable. 38 U.S.C.A. § 5110(b) (2); see 38 C.F.R. 
§§ 3.400(o) (2), 3.155(a) (2008); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

Factual Background

The veteran's service medical records reflect that the 
veteran was seen for dizziness of 2 1/2 weeks duration in 
October 1969.  Beginning in April 1970, he began to be seen 
on a continuing basis for complaints of ringing in the ears, 
marked right ear hearing loss and positional vertigo since 
reportedly firing an M-50 in November 1969.  Unilateral 
(right ear) hypacusis was diagnosed in May 1970. 

Following discharge from active duty in December 1970, the 
appellant filed a claim for service connection for right ear 
hearing loss in January 1971.  He was afforded VA examination 
in March 1971 whereupon a diagnosis of right deafness with 
sensorineural hearing loss was rendered.  

By rating action dated in March 1971, service connection for 
right ear defective hearing with tinnitus was granted.

The ensuing record contains a claim for right ear infection 
received in November 1989.  On VA examination in February 
1990, the veteran provided history to the effect that while 
under heavy mortar attack in Vietnam, he was knocked 
unconscious by one of the blasts and was unable to hear out 
of either ear when he awoke.  He indicated that he had had 
persistent tinnitus since that time, as well as episodes of 
vertigo that had been attributed to the trauma.  It was 
recommended that the diagnosis of tinnitus aurium, bilateral, 
be added to his clinical record history.  

By rating action dated in March 1990, a separate rating for 
tinnitus was established, evaluated as 10 percent disabling 
from November 30, 1988.  Service connection for ear infection 
was denied.  The veteran filed a claim for a higher rating 
for service-connected disability in April 1990.  In July 
1995, he requested a compensation and pension examination for 
service-related ear disability.  

Following VA audiology examination in August 1995, diagnoses 
of mild to severe mixed sensorineural hearing loss were 
rendered.  

In correspondence received on October 5, 1995, the veteran 
wrote that during an appointment with a Dr. E. in June 1995, 
an abnormality had been found that was felt to warrant a neck 
ultrasound.  He stated that the results of the September 1995 
ultrasound was positive for a blockage which Dr. E. diagnosed 
as possible subclavian steal syndrome for which he would be 
referred to VA vascular surgery for evaluation.  The veteran 
stated that this could only have been caused by the head 
trauma he received in Vietnam, and that "[b]ecause of these 
findings I am requesting further compensation and pension."  

A diagnosis of right subclavian steal syndrome is shown in a 
VA vascular clinic outpatient record dated in November 1995.  
Service connection for such was granted by rating action 
dated in June 2000, effective from October 5, 1995.

Legal Analysis

In this instance, careful review of the evidence reflects 
that there is no document or writing, formal or informal, 
evidencing a claim of service connection for subclavian steal 
syndrome prior to receipt of the veteran's letter on October 
5, 1995.  Moreover, the veteran does not contend that he 
filed any claim for such, only that the condition has been 
misdiagnosed or under diagnosed since discharge from active 
duty.  

The Board points out that assuming without deciding that the 
veteran can prove that he had subclavian steal syndrome since 
service, this fact alone would be insufficient to support a 
grant of an earlier effective date for service connection.  
The record shows that VA granted service connection for 
hearing loss and tinnitus only after the appellant submitted 
claims identifying the disability for which service 
connection was sought.  However, there is no submission which 
can reasonably be construed as a claim for entitlement to 
service connection for subclavian steal syndrome until he 
specifically requested it in correspondence received on 
October 5, 1995.  Although the earliest evidence of a 
diagnosis for subclavian steal syndrome appears in a 
September 1995 VA treatment record, the effective date of 
service connection for such can be no earlier than the 
October 5, 1995 date of receipt of claim.  This is because 
the claim received on October 5, 1995 is the later of the two 
events giving rise to the grant of service connection. See 38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2008).  The 
Board thus concludes that the October 5, 1999 effective date 
the grant of service connection for subclavian steal syndrome 
was appropriate, and that an earlier effective date must be 
denied.

The veteran's assertions that he realistically could not have 
been expected to know to file an earlier claim is not 
relevant in this instance.  The record clearly shows that 
subclavian steal syndrome was not diagnosed until September 
1995, and that a claim of service connection for such was not 
received until October 5, 1995.  The law clearly precludes 
availability of VA benefits absent a specific claim (See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.155(a)), and service 
connection may not be based on a resort to speculation or 
remote possibility. See 38 C.F.R. § 3.102 (2008); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992.  While the Board is empathetic to 
the veteran's position, the law regarding effective dates is 
unambiguous and does not allow for resolution of the case in 
a way more favorable to him.  In a case where the law and not 
the evidence is dispositive, the claim is denied because of 
the absence of legal merit or the lack of entitlement under 
the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered the doctrine of benefit of the doubt 
in this matter, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits for a grant of the benefit sought on appeal. See 38 
C.F.R. § 3.102 (2008).


ORDER

An effective date earlier than October 5, 1995 for the grant 
of service connection for subclavian seal syndrome is denied.  


REMAND

The veteran asserts that service-connected subclavian steal 
syndrome is more disabling than contemplated by the current 
10 percent disability rating and that a higher disability 
rating is warranted since the grant of service connection. 
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
finds that after review of the evidence, there are a number 
of areas that need to be addressed before disposition of this 
issue on appeal. 

Specifically, the record reflects that entitlement to a total 
rating based on unemployability was denied by rating action 
dated in March 2005.  In correspondence dated and received in 
March 2005, the appellant submitted a notice of disagreement 
to this determination.  A remand is thus required to give the 
RO the opportunity to issue a statement of the case. See 38 
C.F.R. § 19.30 (2008); Manlincon v. West, 12 Vet. App. 238, 
240- 41 (1999).

The Board observes that in the veteran's letter received in 
March 2005, he asked for a personal hearing with a VA hearing 
officer.  It does not appear that this request has ever been 
addressed.  Therefore, the veteran should be scheduled for a 
personal hearing.

The record shows that in correspondence dated in April 2007, 
the veteran related that he had received treatment at VA 
Allen Park (Detroit) since 1971.  The Board notes that with 
the exception of a neurology evaluation report dated in April 
2006, no additional VA outpatient clinical evidence from the 
appeal period is of record.  Therefore, VA records dating 
back to 1995 should be requested and associated with the 
claims folder.  

Finally, the record discloses that the veteran last had a VA 
examination for compensation and pension purposes in this 
regard in February 2005.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when a veteran 
claims that a disability has worsened since the last 
examination, or that the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability has increased in severity); Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Under the circumstances, the 
appellant will be provided the opportunity to report for a 
current VA examination to ascertain the current status of the 
service-connected subclavian steal syndrome.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
hearing at the RO.  He and his 
representative should be notified 
of the time and date of such and be 
given adequate time to prepare.  
After the hearing is conducted, or 
if the veteran withdraws the 
hearing request or fails to report 
as scheduled, the claims file 
should be returned to the Board in 
accordance with standard appellate 
procedure.

2.  VA outpatient and inpatient 
clinical records dating from 1995 
should be requested from Allen 
Park VA and associated with the 
claims folder.  

3.  After VA records have been 
received, the veteran should be 
afforded a VA examination by an 
appropriate medical specialist to 
ascertain the symptoms associated 
with subclavian steal syndrome.  
The claims folder and a copy of 
this remand should be made 
available to the examiner for 
review prior to the examination.  
The examiner should indicate 
whether or not the claims folder 
is reviewed.  All indicated tests 
and studies should be performed, 
and all clinical findings should 
be reported in detail and 
correlated to a specific 
diagnosis.  A comprehensive 
clinical history should be 
obtained.  Based on a thorough 
review of the evidence of record 
and physical examination, the 
examiner should delineate all of 
the findings and symptoms 
associated with service-connected 
subclavian steal syndrome and the 
degree to which such symptoms 
affect the veteran's physical 
functioning.  The report of the 
examination should be 
comprehensive and presented in a 
narrative format.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report pursuant to 38 C.F.R. 
§ 3.655 (2008).  If he fails to 
appear, this should be noted in 
the claims folder.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

7.  The RO should issue a statement 
of the case that addresses the 
issue of entitlement to a total 
rating based on unemployability due 
to service-connected disability.  
This matter should be returned to 
the Board only if a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


